DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 14-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/22/21.

Information Disclosure Statement
In the IDS of 6/18/19 NPL item 1 is not considered as it is not provided in English. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a curable composition to be used to produce a polyurethane foam”. The term “used” is indefinite because it does not specifically convey how the curable composition is related to the polyurethane foam. For example, the claim could be construed to mean the curable composition is an aide to the production of the foam but does not result in the foam itself. Alternatively, the claim could be construed to mean the curable composition may be produced into the foam. Since the specification describes the later situation, that meaning will be interpreted into the claims.
Claims 2-13 depend on claim 1 and do not remedy this deficiency.


Claim 13 is further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the use of parentheses and a trade name, Mesamoll. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe an alkyl sulfonic acid phenyl-based ester and, accordingly, the identification/description is indefinite. The use of parentheses is also indefinite as it is not clear if the contents of the parentheses is required or not.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 7, 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2002356533 by Fukami et al.
Fukami describes polyisocyanate compositions for rigid polyurethane foams.
Regarding claim 1, Fukami describes a curable composition which is produced into a polyurethane foam (Overview) which comprises optionally two prepolymers (A2) and (A3), wherein (A2) comprises MDI with polyether and (A3) comprises MDI with polysiloxane-polyether (Overview; polyether reads on oxyalkylene). The polysiloxane structure is the same as claimed, see paragraphs 32-42 and also paragraph 83. 

Regarding claim 2, Fukami describes, in formulas (3)-(11), “A”, active hydrogen - which is where the isocyanate group bonds. For example, in formula (4) Fukami describes R1, the polyether (formula 12), between the siloxane and the active hydrogen with the oxyalkylene ether on both sides of the siloxane (see below). This meets the instant claim.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale




Regarding claim 5, Fukami describes, for example, methyl (see Formula 4 above). 

Regarding claim 7, Fukami describes m in Formula 3-6 as greater than or equal to 2. Fukami exemplifies m=8 (paragraph 82-83). Prior art which teaches a range overlapping or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity (see MPEP section 2131.03).

Regarding claim 8, it is noted that the instant claim to a “chain-elongated” structure has product-by-process language. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). The claim is to the structure, not the process of making the structure. The chain elongation described in the instant specification, using ethylene glycol, diethylene glycol, polyethylene glycols, etc. (instant publication paragraph 60) can have the same structure as the R1 units described by Fukami (Formula 12; see also Formulas 3-11).  Fukami describes the R1 units in many different places (see Formulas 3-11), which are consistent with chain elongation. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 4, 6, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over by JP 2002356533 by Fukami et al.
Fukami is described above.
Regarding claim 3, Fukami describes, for example, Formula (6), in which the R1 polyether is connected to the siloxane formula via R3, an organic group:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Fukami does not describe R3 in greater detail, however he describes propyl and butyl groups as examples of organic groups in a previous setting (paragraph 23). It would be obvious to one of ordinary skill to adopt propyl or butyl groups as “organic groups” where Fukami more broadly describes “organic group” in the instance of R3 because R3 must be organic and Fukami only gives examples of organic in the earlier instance. 

Regarding claims 4 and 6, Fukami describes the polyoxyalkylene structure as present in at least 30 mass% in the polysiloxane-polyether copolymer (paragraph 29) and preferably the ratio of polyoxyalkylene to siloxane is 99:1 to 65:35 in the polysiloxane-polyether copolymer (paragraph 30). The amount of MDI is present in the prepolymer in a ratio of 80 to 99.9 parts relative to 0.1-20 parts of the total of the polyether plus the polysiloxane-polyether component (Derwent Abstract final page paragraph 1). Since the siloxane is only present in a ratio of up to 35/65 of the polysiloxane-polyether, and the total polyether and polysiloxane-polyether component is furthermore in the minority at a ratio of 0.1-20 parts, this overlaps with the claimed range of siloxane in the total isocyanate compound claimed.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 

Regarding claim 6, Fukami describes, for example, methyl (see Formula 4 above).


Regarding claim 12, Fukami describes a plasticizer and a filler as possible additives (paragraph 66, 67 additives plural).  Thus it would be obvious to one of ordinary skill to choose the plasticizer and filler from Fukami’s list because both are possible additives according to Fukami.

Claims 9-10 are rejected as being unpatentable over by JP 2002356533 by Fukami et al in view of JP 2006-035617 by Okuda et al.
Fukami is described above.
Regarding claim 9, Fukami describes a catalyst for improving the reactivity with a polyol, i.e. potentially a latent curing agent (paragraph 50, 63), but does not specifically describe the catalyst (paragraph 50). Alternatively, Fukami describes additives in general (paragraph 50).
Okuda describes a polyurethane foam.
Okuda describes a latent curing agent for polyurethane foam (paragraph 28). Okuda states that when the latent curing agent is heated to a temperature above which it melts, the amino group is regenerated and activated so that it reacts with the isocyanate and cures (paragraph 32). This action means the curing agent is inactive at room temperature but cures the solution rapidly once heated (paragraph 30, 32). Thus it would be obvious to one of ordinary skill to use the latent curing agent as a catalyst or additive generally described by Fukami in order to control curing in a specific temperature range.



Regarding claim 10, Okuda describes amine particles coated with fine particles (paragraph 30). 

Claim 11 is rejected as being unpatentable over by JP 2002356533 by Fukami et al in view of JP 2006-035617 by Okuda et al as evidenced by JP 3131224 by Maeda et al, represented herein by US 5866668.
Fukami and Okuda are described above.
Regarding claim 11, Okuda describes a melting point above 50C (paragraph 28). Okuda is silent as to some of the claimed properties of the amine curing agent, but states that the curing agent is that described in Maeda (Okuda paragraph 28). 
Maeda describes an amine size of less than 20 microns (col 3 ln 1) and a fine particle size less than 2 microns (col 3 ln 45). Although Maeda is silent as to the heat amount, Maeda describes the same sized amine particles with the same sized fine particles as instantly claimed. Maeda describes many of the same specific amines as those instantly described (Maeda col 2 ln 55-68; instant paragraph 71), the same fine particles (Maeda col 3 ln 20-25; instant publication paragraph 74) with the same fine particle/amine ratio (Maeda col 3 ln 24-27; instant publication paragraph 77). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01(I) , In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934). Since Okuda (Maeda) describes the same amine curing agent instantly described, the instantly claimed property of heat amount would necessarily be present in at least overlapping terms.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over by JP 2002356533 by Fukami et al in view of Mesamoll by Lanxess.
Fukami is described above.
Regarding claim 13, Fukami describes a plasticizer in general terms (paragraph 50, 66) but is silent as to the specific plasticizer.
Lanxess describes a plasticizer.
Lanxess states that its Mesamoll is an alkylsulphonic acid ester with phenol (p.1 “Chemical Composition”). Lanxess states that Mesamoll is a plasticizer for polyurethane (p.2 final paragraph) and that it has advantages such as good resistance to weathering, among others (p.2 “General properties”). Thus it would be obvious to one of ordinary skill to use Mesamoll where Fukami is more generic for its good resistance to weathering. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA H ROSEBACH whose telephone number is (571)270-7154.  The examiner can normally be reached on 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 5712721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/CHRISTINA H.W. ROSEBACH/               Examiner, Art Unit 1766                                                                                                                                                                                         /MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766